Citation Nr: 9914375	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-08 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.  

2.  Entitlement to an increased disability evaluation for 
lumbar paravertebral myositis, currently evaluated as 20 
percent disabling.  

3.  Entitlement to an increased disability evaluation for 
post-operative left (minor) third metacarpal fracture 
residuals with bony deformity and left carpal tunnel 
syndrome, currently evaluated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had certified active service from November 1989 
to November 1996.  


This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
San Juan, Puerto Rico, Regional Office (RO) which established 
service connection for lumbar paravertebral myositis; 
assigned a 20 percent evaluation for that disability; 
established service connection for post-operative left 
(minor) third metacarpal fracture residuals with bony 
deformity and left carpal tunnel syndrome; assigned a 10 
percent evaluation for that disability; determined that the 
veteran had not submitted a well-grounded claim of 
entitlement to service connection for an acquired psychiatric 
disability; and denied the claim.  The veteran has 
represented himself throughout this appeal.  

The Board observes that the veteran has appealed from the 
initial evaluations assigned for his service-connected lumbar 
spine and left upper extremity disabilities.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (Court) addressed a similar 
appeal and directed that it was specifically not a claim for 
an increased disability evaluation.  However, the Court did 
not provided a specific name for the issue in lieu of 
"increased disability evaluation."  In the absence of such 
direction, the Board has framed the issues as entitlement to 
an increased evaluation.  The veteran is not prejudiced by 
such action.  The Board has not dismissed any issue and the 
law and regulations governing the evaluation of disabilities 
is the same regardless of how the issue is styled.  In 
reaching the determination below, the Board has considered 
whether staged evaluations should be assigned and concludes 
that the disabilities addressed have not significantly 
changed and uniform evaluations are appropriate.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claims for 
increased evaluations for his lumbar spine and left upper 
extremity disabilities to the Department of Veterans Affairs 
(VA) Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for the assignment of 
extraschedular ratings under 38 C.F.R. § 3.321(b)(1) (1998).  
That regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Court 
has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  An acquired psychiatric disorder was not shown during 
active service or anytime thereafter.  

3.  The veteran's lumbar paravertebral myositis is manifested 
by a full and complete range of motion of the lumbar spine 
without objective evidence of pain on motion; mild 
paravertebral muscle spasm; and straightening of the normal 
lordosis due to muscle spasm.  

4.  The veteran's left (minor) metacarpal fracture residuals 
have been shown to be manifested by limitation of motion of 
the left third metacarpophalangeal joint with an associated 
inability to bring the tip of the left third finger to within 
two inches of the median transverse fold of the palm; minimal 
left hand grip strength weakness; and left third metacarpal 
bony deformity with spurring.  

5.  The veteran's left carpal tunnel syndrome has been shown 
to be productive of mild incomplete paralysis of the median 
nerve of the left (minor) upper extremity.  


CONCLUSIONS OF LAWS

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  38 U.S.C.A. § 5107 (West 1991).  

2.  The criteria for an evaluation in excess of 20 percent 
for lumbar paravertebral myositis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991) 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5021, 5292 (1998).  

3.  The criteria for an evaluation in excess of 10 percent 
for left (minor) third metacarpal fracture residuals with 
bony deformity under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5215, 5226 have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991) 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5215, 5226 (1998).  

4.  The criteria for a separate 10 percent evaluation for 
left carpal tunnel syndrome under the provisions of 38 C.F.R. 
§ 4.124a, Diagnostic Code 8515 have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.14, 4.124a, 
Diagnostic Codes 8515 (1998).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Acquired Psychiatric Disability

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim for service connection within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  Generally, a "well-grounded" claim is one 
which is plausible.  The Court has directed that, in order 
for a claim for service connection to be well-grounded, there 
must be (1) competent evidence of a current disability; (2) 
proof as to incurrence or aggravation of a disease or injury 
in service; and (3) competent evidence as to a nexus between 
the inservice injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

When a claim is determined to be not well-grounded, the VA 
does not have a statutory duty to assist him in developing 
the facts pertinent to his claim.  However, the VA may be 
obligated under the provisions of 38 U.S.C.A. § 5103(a) (West 
1991) to advise him of the evidence needed to complete his 
application.  This obligation is dependent upon the 
particular facts of the claim and the extent to which the 
Secretary of the VA has advised the appellant of the evidence 
necessary to support a claim for VA benefits.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The veteran has not alleged 
that there are additional relevant records which may be 
incorporated into the record.  He is fully aware of the 
reasons for the denial and the deficiencies in the record.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Where a 
veteran served continuously for ninety days or more during a 
period of war or during peacetime service after December 31, 
1946, and a psychosis becomes manifest to a degree of ten 
percent within one year of termination of such service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1998).  

The veteran's service medical records make no reference to an 
acquired psychiatric disorder.  At his October 1996 physical 
examination for service separation, the veteran reported 
ongoing alcohol and polysubstance abuse.  On examination, he 
was diagnosed with marijuana dependence.  No acquired 
psychiatric abnormalities were identified.  

In his December 1996 Veteran's Application for Compensation 
or Pension (VA Form 21-526), the veteran advanced that he 
initially manifested a chronic psychiatric disability in 
1994.  He acknowledged that the claimed disorder was never 
treated during active service.  

At a January 1997 VA examination for compensation purposes, 
the veteran complained of anxiety and irritability.  He 
reported that he had been treated for substance abuse during 
active service.  He acknowledged that he had received no 
psychiatric treatment during or following active service.  On 
examination, the veteran appeared a "little anxious."  A 
diagnosis of alcohol and marijuana abuse "in alleged 
remission by history" was advanced.  The examiner commented 
that no specific psychiatric disorder was identified.  

The Board observes that an acquired psychiatric disorder was 
not shown during active service or at any time thereafter.  
The veteran acknowledged on appeal that he had not received 
any psychiatric treatment during or following active service.  
In the absence of evidence of current disability, there can 
be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Accordingly, the veteran's claim is denied.  The 
veteran is informed that if he is able to produce competent 
evidence attributing the onset or aggravation of an acquired 
psychiatric disorder to active service, he should petition to 
reopen his claim.  


II.  Lumbar Spine Disability

A.  Historical Review

The veteran's service medical records indicate that he was 
seen on several occasions for probable mechanical low back 
pain and strain.  The report of a February 1997 VA 
examination for compensation purposes conveys that the 
veteran was diagnosed with lumbar myositis.  In March 1997, 
the RO established service connection for lumbar 
paravertebral myositis and assigned a 20 percent evaluation 
for that disability.  

B.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  Myositis is to be 
evaluated as degenerative arthritis on the basis of 
limitation of motion of the affected joints.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5021 (1998).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion of the specific 
joint or joints involved.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by the limitation of motion.  These 10 percent 
evaluations are combined and not added.  In the absence of 
limitation of motion, a 10 percent disability evaluation will 
be assigned where there is X-ray evidence of the involvement 
of two or more major joints or two or more minor joint 
groups.  A 20 percent disability evaluation will be assigned 
where there is X-ray evidence of the involvement of two or 
more major joints or two or more minor joint groups and there 
are occasional incapacitating exacerbations.  The 10 percent 
and 20 percent evaluations based on X-ray findings will not 
be utilized in evaluating disabilities listed under 
Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1998).  

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  A 20 percent 
evaluation requires moderate limitation of motion.  A 40 
percent disability evaluation requires severe limitation of 
motion.  38 C.F.R. Part 4, Diagnostic Code 5292 (1998).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1998).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (1998), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

At the February 1997 VA examination for compensation 
purposes, the veteran complained of localized low back pain 
which was exacerbated by prolonged sitting, standing, 
walking, and running.  He denied experiencing any lower 
extremity symptoms.  On examination, the veteran exhibited a 
full and complete range of motion of the lumbar spine; mild 
lumbosacral paravertebral muscle spasm; bilateral symmetrical 
+2 knee jerks; bilateral "diminished" +1 ankle jerks; and 
no objective evidence of pain on motion or any movement of 
the lumbar spine.  Contemporaneous X-ray studies of the 
lumbosacral spine revealed straightening of the normal 
lordosis due to muscle spasm.  The veteran was diagnosed with 
lumbar paravertebral myositis.  

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The veteran 
advances in his substantive appeal that his service-connected 
lumbar spine disability merits assignment of an evaluation in 
excess of 20 percent.  However, he fails to identify any 
reason for granting such an evaluation.  The current 
evaluation is consistent with moderate limitation of motion 
and moderate functional impairment.  It appears the RO 
equated the presence of muscle spasm with moderate functional 
impairment.  See 38 C.F.R. Part 4, Diagnostic Code 5295 
(1998).  

The veteran's lumbar spine disability was shown at the 
February 1997 VA examination for compensation purposes to be 
manifested by a full and complete range of motion of the 
lumbar spine without objective evidence of pain on motion; 
mild paravertebral muscle spasm; and straightening of the 
normal lordosis due to muscle spasm.  Such findings do not 
merit assignment of an evaluation in excess of 20 percent.   
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5021, 5292, 5295 
(1998).  The Board has considered the provisions of 38 
C.F.R.§§ 4.10, 4.40, 4.45 (1998).  There is no evidence of 
more motion than normal, excess fatigability, weakness, 
incoordination, or painful motion.  The current 
manifestations do not reflect impairment in excess of 
moderate limitation of motion or moderate functional 
impairment.  In fact, it appears that the evaluation assigned 
by the RO is excessive.  In light of his relatively minimal 
lumbar spine symptoms, the Board finds that the current 20 
percent evaluation adequately reflects the veteran's current 
lumbar spine disability picture.  Accordingly, the Board 
concludes that an evaluation in excess of 20 percent for 
lumbar paravertebral myositis is not warranted.  



III.  Left Upper Extremity Disability

A.  Historical Review

Naval clinical documentation dated in February 1994 indicates 
that the veteran sustained a left hand injury in a motor 
vehicle accident.  Contemporaneous X-ray studies revealed a 
displaced left third metacarpal fracture with significant 
shortening.  The veteran subsequently underwent an open 
reduction and internal fixation of the left third metacarpal 
fracture.  A June 1994 naval hospital summary reflects that 
the veteran complained of left third metacarpophalangeal 
joint stiffness and an inability to make a fist.  Upon 
admission to the hospital, the veteran was diagnosed with 
left third metacarpal retained metal hardware and a left 
third metacarpophalangeal joint extensor contracture.  The 
veteran subsequently underwent surgical removal of the 
retained metal hardware and lysis of left third 
metacarpophalangeal joint adhesions.  The report of the 
February 1997 VA examination for compensation purposes notes 
that the veteran was diagnosed with left third metacarpal 
fracture residuals with bony deformity and clinical left 
carpal tunnel syndrome.  In March 1997, the RO established 
service connection for post-operative left (minor) third 
metacarpal fracture residuals with bony deformity and left 
carpal tunnel syndrome and assigned a 10 percent evaluation 
for that disability.  

B.  Increased Disability Evaluation 

Favorable or unfavorable ankylosis of the middle (third or 
long) finger of either hand warrants a 10 percent disability 
evaluation.  Extremely unfavorable ankylosis will be 
evaluated as amputation under the provisions of 38 C.F.R. 
Part 4, Diagnostic Code 5154 (1998).  Ankylosis is considered 
to be favorable when the fingertip may be brought to within 
two inches (5.1 centimeters) of the median transverse fold of 
the palm.  Ankylosis is unfavorable when such motion is not 
possible.  Ankylosis is considered to be extremely 
unfavorable when all of the joints of the finger are in 
extension or extreme flexion or when there is rotation and 
angulation of the bones.  38 C.F.R. § 4.71a, Diagnostic Code 
5226 (1998).  
Limitation of dorsiflexion (extension) of either wrist to 
less than 15 degrees or limitation of palmar flexion of 
either wrist to a point in line with the forearm warrants a 
10 percent evaluation.  38 C.F.R. Part 4, Diagnostic Code 
5215 (1998).  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
of the specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1998).  

At the February 1997 VA examination for compensation 
purposes, the veteran complained of left middle finger pain, 
tingling, and numbness.  He related that the pain radiated 
into the dorsum of his left hand and was exacerbated by 
typing and using a screwdriver.  The examiner noted that the 
veteran was right handed.  On examination, the veteran 
exhibited a range of motion of the left third 
metacarpophalangeal joint of flexion to 60 degrees and 
"extension lack[ing] 40 degrees to complete extension;" a 
full and complete range of motion of the remaining left 
finger joints and the left wrist; mild handgrip weakness 
graded as IV/V; diminished pinprick and smooth sensation on 
the dorsum of the left hand and over the third finger area; 
and positive Tinel's and Phalen's signs.  The examiner 
commented that the veteran "lacked" two inches to touch the 
tip of the left third finger to the median transverse fold of 
the palm and could touch the tips of the other left fingers 
to the median transverse fold of the palm.  Contemporaneous 
X-ray studies of the left hand and the left wrist revealed 
slight left third metacarpal head deformity including a spur 
on the lateral aspect of the metacarpal head.  The veteran 
was diagnosed with post-operative left third metacarpal 
fracture residuals with bony deformity and clinical left 
carpal tunnel syndrome.  

The Board has conducted a careful longitudinal review of the 
record.  The veteran's left third metacarpal fracture 
residuals have been shown to be manifested by limitation of 
motion of the left metacarpophalangeal joint with a resulting 
inability to bring the tip of the left third finger to within 
two inches of the median transverse fold of the palm; slight 
left hand grip weakness; left carpal tunnel syndrome with 
some left hand sensory impairment; slight left metacarpal 
bony deformity and degenerative changes; and no limitation of 
motion of the other left finger joints and the left wrist.  
The functional impairment associated with the veteran's 
fracture residuals is principally confined to the left third 
finger and is consistent with unfavorable ankylosis of the 
metacarpophalangeal join of that digit.  The Board notes that 
the veteran is currently in receipt of the maximum evaluation 
for unfavorable ankylosis of the left (minor) third 
metacarpophalangeal joint available under the provisions of 
38 C.F.R.§ 4.71a, Diagnostic Codes, 5003, 5226.  In the 
absence of findings consistent with actual or functional 
impairment of any other left finger joint and/or the left 
wrist, the Board concludes that the current 10 percent 
evaluation adequately reflects the veteran's left third 
metacarpophalangeal joint disability picture.  The Board 
finds that there is nothing in the examination report or the 
veteran's statements that reflects the presence of extremely 
unfavorable ankylosis.  The Board again notes the veteran's 
remarkable silence regarding his functional impairment.  
Therefore, neither his statements nor the objective evidence 
provide a basis for awarding an increased evaluation for his 
left (minor) third metacarpophalangeal joint fracture 
residuals.  In reaching the determination, the Board has 
considered the guidance established in Shipwash v. Brown, 8 
Vet. App. 218 (1995).  

Lastly, the Board notes that the report of the February 1997 
VA examination for compensation purposes relates that the 
veteran was diagnosed with left clinical carpal tunnel 
syndrome.  Therefore, the assignment of a separate evaluation 
based on left median nerve dysfunction must be considered.  
Generally, the evaluation of the same disability under 
various diagnoses is to be avoided.  Disability from injuries 
to the muscles, nerves, and joints of an extremity may 
overlap to a great extent, so that special rules are included 
in the appropriate bodily system for their evaluation.  38 
C.F.R.§ 4.14 (1998).  

A 10 percent evaluation is warranted for mild incomplete 
paralysis of the median nerve of the upper extremity.  A 20 
percent evaluation requires moderate incomplete paralysis.  
38 C.F.R. Part 4, Diagnostic Code 8515 (1998).  The term 
"incomplete paralysis" used in reference to evaluation of 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a (1998).  

While the current 10 percent evaluation for left (minor) 
third metacarpophalangeal joint fracture residuals under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5226 
clearly encompasses left hand weakness arising from his left 
third metacarpophalangeal joint limitation of motion, the 
veteran has clinically demonstrable impaired left hand 
sensation.  Sensatory impairment does not overlap with 
limitation of motion.  However, the analysis must continue.  
In order to warrant a compensable evaluation, the impairment 
must approximate mild incomplete median nerve paralysis.  In 
detailing the decrease in left hand strength, the VA examiner 
did not limit his finding to the third finger.  In addition, 
there is evidence of decreased sensation over the middle 
portion of the left hand.  Such findings are consistent with 
mild incomplete median nerve paralysis.  Therefore, the Board 
concludes that a separate 10 percent evaluation is warranted 
under the provisions of 38 C.F.R.§ 4.124a, Diagnostic Code 
8515 (1998).  


ORDER

Service connection for an acquired psychiatric disorder is 
denied.  An increased evaluation for lumbar paravertebral 
myositis is denied.  An increased evaluation for left (minor) 
metacarpal fracture residuals with bony deformity under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5215, 
5226 have not been met.  A separate 10 percent evaluation for 
left carpal tunnel syndrome under the provisions of 38 C.F.R. 
§ 4.124a, Diagnostic Code 8515 (1998) is granted subject to 
the laws and regulations governing the award of monetary 
benefits.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

